Citation Nr: 0631649	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  06-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under the provisions of Chapter 30, Title 38, 
United States Code, (Montgomery GI Bill), Veteran's 
Education Assistance Program (Chapter 32), and Chapter 1606, 
Title 10, United States Code (Montgomery GI Bill-Selected 
Reserve).


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2005 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

A motion to advance this case on the Board's docket was 
granted by the Board on September 29, 2006, for good cause 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1. The veteran served on active duty from June 1981 to 
October 1998.

2. The veteran was enrolled in the Veterans Education 
Assistance Program (VEAP), but disenrolled from the program 
in April 1984 due to hardship.  His contributions were 
refunded.

3.  The veteran did not enter active service after June 30, 
1985, was not a participant in Chapter 32 on October 9, 
1996, did not elect to receive benefits under Chapter 30 in 
lieu of benefits under Chapter 32 before October 9, 1997, 
and did not serve on active duty through at least April 1, 
2000.

4.  The veteran never had service with the Selected 
Reserves.  


CONCLUSIONS OF LAW

1. The criteria for basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met. 38 U.S.C.A. §§ 3001, 3011 (West 2002); 38 
C.F.R. § 21.7040, 21.7045(d) (2006).

2. The requirements for eligibility for educational 
assistance under the Veterans Educational Assistance Program 
(Chapter 32) have not been met. 38 U.S.C.A. § 3201, 3221 
(West 2002); 38 C.F.R. §§ 21.5040, 21.5052, 21.5060 (2006).

3. The requirements for eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code, 
have not been met. 10 U.S.C.A. §§ 16131, 16132 (West 2002); 
38 C.F.R. § 21.7540 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court 
of Appeals for Veterans Claims has held that, in a case 
where the law is dispositive of the claim, the claim should 
be denied for lack of legal merit under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has 
also held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).

The veteran has applied for basic educational assistance; 
and the RO has denied this assistance under the provisions 
of 38 U.S.C. Chapter 30, 32, and 1606.  

Chapter 30 provides an educational assistance program to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. §§ 3001.  Chapter 32 provides educational 
assistance to those men and women who enter the Armed Forces 
after December 31, 1976 and before July 1, 1985.  
38 U.S.C.A. § 3201.  Chapter 1606 provides educational 
assistance to member of the Selected Reserve of the Ready 
Reserve of the armed forces who agree to remain members of 
the Selected Reserve for a period of not less than six 
years.  38 U.S.C.A. § 16131(a).

I.	Chapter 32

The criteria for the Chapter 32 educational assistance 
benefits under Veterans Educational Assistance Program 
(VEAP) are set forth in 38 U.S.C.A. § 3221.  All veterans 
who entered active duty on or after January 1, 1977 and 
before July 1, 1985, are eligible to participate in VEAP by 
enrolling during their period of active service.  If one 
elects to enroll, one must generally participate for 12 
consecutive months.  Id.  One who enrolls and participates 
in the program must agree to have a monthly deduction made 
from one's military pay of not less than $25.00 and no more 
than $100.00.  The maximum total contribution allowed per 
person is $2,700.  A participant is allowed to make the 
total contribution via a lump sum payment.  38 U.S.C.A. §§ 
3222(a) and (d); 38 C.F.R. § 21.5050, 21.5052.  A 
participant may elect to disenroll at anytime after the 
initial 12 months of participation or within the initial 12 
months of participation for reasons of personal hardship 
only.  38 C.F.R. § 21.5060.

Associated with the education file is an August 2005 
computerized printout that shows that the veteran received a 
refund of $825 for funds deposited for participation in the 
Chapter 32 in April 1984 on the basis of hardship.  
Accordingly, as service department documents reflect that 
the veteran received a disenrollment refund in the amount of 
$825 in April 1984, and he did not reenroll in the 
educational benefits program, he has forfeited any 
entitlement to benefits under the program.  Thus, the 
criteria for basic eligibility to educational assistance 
benefits under Chapter 32, Title 38, United States Code, 
have not been met.  

II.	Chapter 30

The criteria for the Chapter 30 educational assistance 
benefits under All-Volunteer Force Educational Assistance 
Program are set forth in 38 U.S.C.A. §§ 3011 and 3012.  
Under 38 U.S.C.A. §§  3011 and 3012, eligibility may be 
established when an individual first entered into active 
duty as a member of the Armed Forces after June 30, 1985.  
38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7040.

In 1996, the Veterans' Benefits Improvements Act of 1996, 
Pub. L. No. 104-275, 110 Stat. 3322 (Oct. 9, 1996) 
(hereinafter Public Law 104-275) was enacted which extended 
eligibility for the Chapter 30 (Montgomery GI Bill or MGIB) 
program to additional Chapter 32 (VEAP) participants.  See 
Public Law 104-275, § 106 (presently codified at 38 U.S.C.A. 
§ 3018C).  Under the provisions of Section 106 of Public Law 
104-275, a Chapter 32 participant with money in the Chapter 
32 fund could be eligible for Chapter 30 benefits if, in 
pertinent part, the individual was a participant in Chapter 
32 (VEAP) on October 9, 1996; served on active duty on 
October 9, 1996; completed the requirements of a secondary 
school diploma; if discharged or released prior to October 
9, 1997, was honorably discharged or released; and, prior to 
October 9, 1997 made an irrevocable election to receive 
benefits under this section in lieu of benefits under 
Chapter 32.  38 U.S.C.A. § 3018C (a) (West 2002); 38 C.F.R. 
§ 21.7045(d); Public Law 104-275, § 106 (a).  

The veteran in this case was on active duty on October 9, 
1996; however, he was not a participant in Chapter 32 on 
October 9, 1996, and he did not elect to receive benefits 
under Chapter 30 in lieu of benefits under Chapter 32 before 
October 9, 1997. 
  
Further, recent statutory changes set forth in the Veterans 
Benefits and Health Improvement Act of 2000 provide for an 
additional year (beginning on November 1, 2000, and ending 
on October 31, 2001) for an individual to make an 
irrevocable election to enroll in Chapter 30.  See Veterans 
Benefits and Health Care Improvement Act of 2000 (Act), Pub. 
L. No. 106- 419, § 104, 114 Stat. 1822 (2000) (codified as 
amended at 38 U.S.C. § 3018C). Public Law 106-419 requires 
that the election of MGIB benefits be made within one year 
following enactment of Section 104, or by October 31, 2001.  
To be qualified to make the conversion, an individual must:  
(A) have been a participant in the VEAP benefits program on 
or before October 9, 1996; (B) have continuously served on 
active duty since October 9, 1996, through at least April 1, 
2000; (C) have completed secondary school diploma 
requirements or earned twelve college credits, and (D) have 
been separated from service with an honorable discharge.  To 
make the conversion, the individual must pay $2,700, either 
through deductions from service pay, or by payment to VA.  

As the veteran retired in October 1998, he was ineligible to 
make the conversion under the Veterans Benefits and Health 
Improvement Act of 2000.  

Thus, the criteria for basic eligibility to educational 
assistance benefits under Chapter 30, Title 38, United 
States Code, have not been met.  

III.	Chapter 1606

The criteria for educational assistance for members of the 
Selected Reserve is found at Chapter 1606, Title 10, United 
States Code.  10 U.S.C.A. § 16132.  To be eligible for 
Chapter 1606 benefits, a claimant must be an active member 
of the selective reserve.  38 C.F.R. § 21.7540.  However, 
there is no indication in the record, and the veteran has 
not asserted, that he was such a member.

Thus, the criteria for basic eligibility to educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code, have not been met.  

The Board is sympathetic and has considered the veteran's 
request for assistance in this matter.  However, the legal 
criteria governing service eligibility requirements for 
Chapters 30, 32, and 1606 educational assistance are clear 
and specific, and the Board is bound by them.  


ORDER

Basic eligibility for educational assistance under Chapters 
30 and 32, Title 38, United States Code, and Chapter 1606, 
Title 10, United States Code is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


